Title: To Thomas Jefferson from André Limozin, 25 June 1788
From: Limozin, André
To: Jefferson, Thomas


          Le Havre, 25 June 1788. Wrote on 22d. Had hoped to enjoy company of Mrs. Montgomery, “but … a misfortunate illness prevented her from performing her promise.” Her son kindly accepted his son’s pressing invitation. “I would not have your Excellency to be too uneasy about the State of health of these Ladies, for My son assures me that they were at the Play the very same day in the Evening.”—An American ship, The Mary, Capt. Huston “arrived last night from Norfolk. As she will go back to America Mrs. Montgomery will I suppose take her passage with her family on board of her.” The enclosed came on her for TJ. [In postscript:] New York packet brought for TJ “a very small Package. … I am afraid it is Smoaking Tobacco.” It is sealed; he dares not open it without TJ’s permission or forward it without knowing contents; and he desires TJ’s orders on it.—Mr. Barlow of Connecticut asks him to let TJ know that “he is arrived here, that he hath great many dispatches for your Excellency which he expects to deliver you in few days.”
        